DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-9, 11-13, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wingate et al., US 2016/0071526 A1 (previously cited and hereafter Wingate), in view of Silver et al., US 2019/0355251 A1 (previously cited in an IDS received 5/13/21 and hereafter Silver), and further in view of Sundaram, US 9,972,339 B1.
Regarding claim 1, Wingate discloses a system for acoustic source tracking and selection (see Wingate, abstract).  Herein, Wingate teaches fixed and adaptive beamforming techniques with a microphone array to filter out noise from directions that are different than the desired audio signal (see Wingate, ¶ 0046-0047, 0055-0056, 0082-0083, and 0086, figure 1A, unit 110, and figure 4, unit 410).  Then, Wingate teaches audio source separation to remove portions identified as noise or boost portions of the audio input identified as a desired audio signal, where source separation is performed on output of a beamformer (see Wingate, ¶ 0045 and 0203-0206, and figure 9, steps 920 and 930).  Wingate teaches that the source separation is performed in time-frequency bins, where a Deep Neural Net (DNN) is used in a NTF with NN redux method (see Wingate, ¶ 0134-0135, 0146-0147, and 0150).  The NTF with NN redux method is used to identify specific acoustic sources in the audio spectrum for further extraction with mask data (see Wingate, ¶ 0211-0213, 0220-0221, 0231, 0234, 0306-0307, 0311-0312, and 0318, figure 9, steps 930, 932, 934, and 936, and figure 12).  Wingate also teaches that the extraction is performed based on the signal spectrum using calculated mask functions (see Wingate, ¶ 0231-0236, 0297-0300, and 0317, and figure 12, steps 1230, 1240, and 1250).  Last, Wingate teaches that acoustic source tracking is updated according to relative motion or movement (see Wingate, ¶ 0113-0114 and figure 6, steps 660-670).  However, Wingate does not appear to teach the step of “estimating, by the processor-based system, using the deep neural network (DNN) classifier, a direction of the acoustic source of at least one of the first direction or the second direction” and does not appear to teach the step of “estimating, by the processor-based system, a direction of motion … based on a Doppler frequency shift”.   
Silver teaches a system for detecting and responding to sirens (see Silver, abstract).  Silver teaches the use of a microphone array where beamforming is used to focus on locations that are most relevant to detecting sounds from emergency vehicles and to ignore interfering sounds from other locations (see Silver, ¶ 0039 and 0073, and figures 3A-3D, units 152a-d).  Beamforming is used to listen to locations relevant to the detection of emergency vehicle sounds, where the beams are formed before sounds are identified and the sounds received by the beamformer include interfering sounds (see Silver, ¶ 0073).  The beams are formed in multiple directions to improve the SNR and improve detection of the siren direction, range, and/or velocity (see Silver, ¶ 0073-0074).  Importantly, Silver teaches that the siren’s velocity is estimate from Doppler shifts of the siren frequency (see Silver, ¶ 0044).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Wingate with the teachings of Silver to use beamforming in multiple directions to improve the tracking of an acoustic source, such as tracking the audio source’s direction, range, and/or velocity (see Silver, ¶ 0074).  However, it does not appear that the combination teaches the step of “estimating, by the processor-based system, using the deep neural network (DNN) classifier, a direction of the acoustic source of at least one of the first direction or the second direction”.
Sundaram discloses a neural network based beam selection, wherein a trained DNN recognizes the incoming speech (e.g., desired signal) from a microphone array and the DNN outputs an indicator to further select a specific beam for further processing (see Sundaram, abstract and column 3, line 57 - column 4, line 2).  Sundaram teaches similar features to Silver, wherein beams of a beamformed microphone array are created before recognizing a desired sound, such as an emergency vehicle sound or a speech sound (see Silver, ¶ 0073-0074 and see Sundaram, column 3, line 57 - column 4, line 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Wingate and Silver with the teachings of Sundaram for the purpose of selecting the correct beam for further processing where the selection process used by Sundaram would be expected to improve the ability of the system to correctly identify the sound direction (see Sundaram, column 3, lines 1-5).
Therefore, the combination makes obvious:
“A processor-implemented method for audio-based detection and tracking of an acoustic source, the method comprising: 
performing, by a processor-based system, beamforming on a plurality of acoustic signal spectra to generate at least a first beam signal spectrum in a first direction and a second beam signal spectrum in a second direction different from the first direction, the acoustic signal spectra generated from acoustic signals received from an array of microphones;” where Wingate teaches fixed and adaptive beamforming techniques with a microphone array to filter out noise from directions that are different than the desired audio signal and Silver makes obvious the use of the microphone array, arranged on the outside of a vehicle, where beamforming is used to focus on locations that are most relevant to detecting sounds from emergency vehicles and to ignore interfering sounds from other locations (see Wingate, ¶ 0046-0047, 0055-0056, 0082-0083, 0086, 0202-0203, and 0206, figure 1A, unit 110, and figure 4, unit 410, in view of Silver, ¶ 0039-0040 and 0073-0074, and figures 3A-3D) and Silver and Sundaram makes obvious beams pointed in different directions (see Silver, ¶ 0073-0074 and Sundaram, column 3, line 57 - column 4, line 2);  
“detecting, by the processor-based system, using a deep neural network (DNN) classifier, an acoustic event associated with the acoustic source, in at least one of the first beam signal spectrum or the second beam signal spectrum;” where Wingate teaches that source separation is performed in time-frequency bins, where a DNN is used in a nonnegative tensor factorization (NTF) with a Neural Net (NN) redux method; the NTF with NN redux method is used to identify specific acoustic sources in the audio spectrum for further extraction with mask data (see Wingate, ¶ 0134-0135, 0146-0147, 0150, 0211-0213, 0220-0221, 0231, 0234, 0306-0307, 0311-0312, and 0318, figure 9, steps 930, 932, 934, and 936, and figure 12);
“estimating, by the processor-based system, using the deep neural network (DNN) classifier, a direction of the acoustic source of at least one of the first direction or the second direction;” where Sundaram makes obvious a trained DNN to recognize the desired signal from the beams output from a beamformer using a microphone array and the DNN outputs an indicator to further select a specific beam, or direction, for further processing (see Sundaram, abstract and column 3, line 57 - column 4, line 2);
“performing, by the processor-based system, pattern extraction in response to at least one of the detection of the acoustic event or the estimation of the direction of the acoustic source, the pattern comprising identified time and frequency bins of the plurality of acoustic signal spectra, the bins associated with the acoustic event;” where Wingate teaches performing extraction based on the signal spectrum using calculated mask functions (see Wingate, ¶ 0231-0236, 0297-0300, and 0317, and figure 12, steps 1230, 1240, and 1250), and Sundaram makes obvious the further processing, or extraction, is in response to the estimated direction (see Sundaram, column 3, line 67 - column 4, line 2);
“estimating, by the processor-based system, a direction of motion of the acoustic source relative to the array of microphones, the estimation based on a Doppler frequency shift of the acoustic event;” where Wingate teaches updating the acoustic source tracking according to relative motion or movement, and Silver makes obvious updating the acoustic source tracking according to Doppler shifts of a siren frequency, such that the siren from an emergency vehicles is tracked using better estimates of range and velocity (see Wingate, ¶ 0113-0114 and figure 6, steps 660-670, in view of Silver, ¶ 0044 and 0073-0074);
“comparing, by the processor-based system, a magnitude of the estimated direction of motion to a decision threshold; and” where Silver makes obvious that the estimated direction of motion, such as the estimated relative velocity (e.g., at least speed away or towards the microphone array on the vehicle) is used to determine which actions to take, such as determining the appropriate action according to if the emergency vehicle is approaching from behind or a side street, or if the emergency vehicle is getting further away in front of the vehicle, where these actions clearly involve a comparison to decision thresholds (see Silver, ¶ 0044, 0060, 0063, and 0075-0077); and
“in response to determining the magnitude satisfies the decision threshold, causing, by the processor-based system, an autonomous vehicle to undertake a safety related action” where Silver makes obvious that when it is determined to take an action, the actions include a safety related action, such as pulling over, slowing down, etc. (see Silver, ¶ 0076).
 Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further comprising: applying a Generalized Cross Correlation Phase Transform to the plurality of acoustic signal spectra to generate an angular spectrum; and estimating the direction of the acoustic source relative to the array of microphones based on detection of a peak in the angular spectrum” because Silver teaches that the Generalized Cross Correlation Phase Transform algorithm is used for estimating a direction, and it is obvious that the direction estimate is based on a peak in the angular spectrum (see Silver, ¶ 0045). 
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein the pattern extraction comprises comparing one or more of the plurality of acoustic signal spectra to a predetermined spectrum associated with an expected pattern, and identifying time and frequency bins that match, based on the comparison, to within a threshold value” because Wingate teaches pattern extraction with calculated mask data in the time-frequency data, and the output (i.e., extracted) audio comprises the data that is greater than a certain threshold (see Wingate, ¶ 0211-0212, 0220-0221, 0231, and 0234 and figure 9, steps 930, 932, and 934).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein the pattern extraction comprises applying a neural network to one or more of the plurality of acoustic signal spectra, the neural network trained to generate scores for time and frequency bins of the acoustic signal spectra that indicate a probability of matching to an acoustic event of interest” because Wingate teaches a DNN to indicate probabilities that certain spectra belongs to one or more audio sources (see Wingate, ¶ 0211-0213, 0220-0221, 0231-0236, 0259-0262, 0297-0300, 0306-0307, 0311-0312, and 0317-0318, figure 9, steps 930, 932, 934, and 936, and figure 12).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein the acoustic source is an emergency vehicle and the acoustic event is a siren” because Silver makes obvious the detection of emergency vehicles so that an autonomous vehicle gains awareness and reacts to detected emergency vehicles (see Silver, ¶ 0018, 0041, and 0045).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination of Wingate, Silver, and Sundaram makes obvious the method of claim 1, and for the same reasons makes obvious the instant claim.  Specifically, the combination makes obvious:
“At least one non-transitory computer readable storage medium comprising instructions encoded thereon that, when executed, cause one or more processors to at least: 
perform beamforming on a plurality of acoustic signal spectra to generate at least a first beam signal spectrum in a first direction and a second beam signal spectrum in a second direction different from the first direction, the acoustic signal spectra generated from acoustic signals received from an array of microphones;” where Wingate teaches fixed and adaptive beamforming techniques with a microphone array to filter out noise from directions that are different than the desired audio signal and Silver makes obvious the use of the microphone array, arranged on the outside of a vehicle, where beamforming is used to focus on locations that are most relevant to detecting sounds from emergency vehicles and to ignore interfering sounds from other locations (see Wingate, ¶ 0046-0047, 0055-0056, 0082-0083, 0086, 0202-0203, and 0206, figure 1A, unit 110, and figure 4, unit 410, in view of Silver, ¶ 0039-0040 and 0073-0074, and figures 3A-3D) and Silver and Sundaram makes obvious beams pointed in different directions (see Silver, ¶ 0073-0074 and Sundaram, column 3, line 57 - column 4, line 2);
“detect, by a deep neural network (DNN) classifier, an acoustic event associated with an acoustic source, in at least one of the first beam signal spectrum or the second beam signal spectrum;” where Wingate teaches that source separation is performed in time-frequency bins, where a DNN is used in a nonnegative tensor factorization (NTF) with a Neural Net (NN) redux method; the NTF with NN redux method is used to identify specific acoustic sources in the audio spectrum for further extraction with mask data (see Wingate, ¶ 0134-0135, 0146-0147, 0150, 0211-0213, 0220-0221, 0231, 0234, 0306-0307, 0311-0312, and 0318, figure 9, steps 930, 932, 934, and 936, and figure 12);
“estimate, by the deep neural network (DNN) classifier, a direction of the acoustic source of at least one of the first direction or the second direction;” where Sundaram makes obvious a trained DNN to recognize the desired signal from the beams output from a beamformer using a microphone array and the DNN outputs an indicator to further select a specific beam, or direction, for further processing (see Sundaram, abstract and column 3, line 57 - column 4, line 2);
“perform pattern extraction in response to at least one of the detection of the acoustic event or the estimation of the direction of the acoustic source, the pattern comprising identified time and frequency bins of the plurality of acoustic signal spectra, the bins associated with the acoustic event;” where Wingate teaches performing extraction based on the signal spectrum using calculated mask functions (see Wingate, ¶ 0231-0236, 0297-0300, and 0317, and figure 12, steps 1230, 1240, and 1250), and Sundaram makes obvious the further processing, or extraction, is in response to the estimated direction (see Sundaram, column 3, line 67 - column 4, line 2);
“estimate a direction of motion of the acoustic source relative to the array of microphones, the estimation based on a Doppler frequency shift of the acoustic event, the Doppler frequency shift calculated from the time and frequency bins of the extracted pattern;” where Wingate teaches updating the acoustic source tracking according to relative motion or movement, and Silver makes obvious updating the acoustic source tracking according to Doppler shifts of a siren frequency, such that the siren from an emergency vehicles is tracked using better estimates of range and velocity (see Wingate, ¶ 0113-0114 and figure 6, steps 660-670, in view of Silver, ¶ 0044 and 0073-0074);
“compare a magnitude of the estimated direction of motion to a decision threshold; and” where Silver makes obvious that the estimated direction of motion, such as the estimated relative velocity (e.g., at least speed away or towards the microphone array on the vehicle) is used to determine which actions to take, such as determining the appropriate action according to if the emergency vehicle is approaching from behind or a side street, or if the emergency vehicle is getting further away in front of the vehicle, where these actions clearly involve a comparison to decision thresholds (see Silver, ¶ 0044, 0060, 0063, and 0075-0077); and
“in response to determining the magnitude satisfies the decision threshold, cause an autonomous vehicle to undertake a safety related action” where Silver makes obvious that when it is determined to take an action, the actions include a safety related action, such as pulling over, slowing down, etc. (see Silver, ¶ 0076).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “computer readable storage medium of claim 8, wherein the instructions cause the one or more processors to: apply a Generalized Cross Correlation Phase Transform to the plurality of acoustic signal spectra to generate an angular spectrum; and estimate a direction of the acoustic source relative to the array of microphones based on detection of a peak in the angular spectrum” because Silver teaches that the Generalized Cross Correlation Phase Transform algorithm is used for estimating a direction, and it is obvious that the direction estimate is based on a peak in the angular spectrum (see Silver, ¶ 0045). 
Regarding claim 11, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “computer readable storage medium of claim 8, wherein the instructions cause the one or more processors to compare one or more of the plurality of acoustic signal spectra to a predetermined spectrum associated with an expected pattern, and identify time and frequency bins that match, based on the comparison, to within a threshold value when performing the pattern extraction” because Wingate teaches pattern extraction with calculated mask data in the time-frequency data, and the output (i.e., extracted) audio comprises the data that is greater than a certain threshold (see Wingate, ¶ 0211-0212, 0220-0221, 0231, and 0234 and figure 9, steps 930, 932, and 934).
Regarding claim 12, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “computer readable storage medium of claim 8, wherein the instructions cause the one or more processors to apply a neural network to one or more of the plurality of acoustic signal spectra, the neural network trained to generate scores for time and frequency bins of the acoustic signal spectra that indicate a probability of matching to an acoustic event of interest, when performing the pattern extraction” because Wingate teaches a DNN to indicate probabilities that certain spectra belongs to one or more audio sources (see Wingate, ¶ 0211-0213, 0220-0221, 0231-0236, 0259-0262, 0297-0300, 0306-0307, 0311-0312, and 0317-0318, figure 9, steps 930, 932, 934, and 936, and figure 12).
Regarding claim 13, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “computer readable storage medium of claim 8, wherein the acoustic source is an emergency vehicle and the acoustic event is a siren” because Silver makes obvious the detection of emergency vehicles so that an autonomous vehicle gains awareness and reacts to detected emergency vehicles (see Silver, ¶ 0018, 0041, and 0045).
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  The combination of Wingate, Silver, and Sundaram makes obvious the method of claim 1, and for the same reasons makes obvious the instant claim.  Specifically, the combination makes obvious:
“A system for audio-based detection and tracking of an acoustic source, the system comprising: 
a beamforming circuit to perform beamforming on a plurality of acoustic signal spectra to generate at least a first beam signal spectrum in a first direction and a second beam signal spectrum in a second direction different from the first direction, the acoustic signal spectra generated from acoustic signals received from an array of microphones;” where Wingate teaches fixed and adaptive beamforming techniques with a microphone array to filter out noise from directions that are different than the desired audio signal and Silver makes obvious the use of the microphone array, arranged on the outside of a vehicle, where beamforming is used to focus on locations that are most relevant to detecting sounds from emergency vehicles and to ignore interfering sounds from other locations (see Wingate, ¶ 0046-0047, 0055-0056, 0082-0083, 0086, 0202-0203, and 0206, figure 1A, unit 110, and figure 4, unit 410, in view of Silver, ¶ 0039-0040 and 0073-0074, and figures 3A-3D) and Silver and Sundaram makes obvious beams pointed in different directions (see Silver, ¶ 0073-0074 and Sundaram, column 3, line 57 - column 4, line 2);
“a deep neural network (DNN) classifier to: 
detect an acoustic event associated with the acoustic source, in at least one of the first beam signal spectrum or the second beam signal spectrum; and” where Wingate teaches that source separation is performed in time-frequency bins, where a DNN is used in a nonnegative tensor factorization (NTF) with a Neural Net (NN) redux method; the NTF with NN redux method is used to identify specific acoustic sources in the audio spectrum for further extraction with mask data (see Wingate, ¶ 0134-0135, 0146-0147, 0150, 0211-0213, 0220-0221, 0231, 0234, 0306-0307, 0311-0312, and 0318, figure 9, steps 930, 932, 934, and 936, and figure 12);
“estimate a direction of the acoustic source of at least one of the first direction or the second direction;” where Sundaram makes obvious a trained DNN to recognize the desired signal from the beams output from a beamformer using a microphone array and the DNN outputs an indicator to further select a specific beam, or direction, for further processing (see Sundaram, abstract and column 3, line 57 - column 4, line 2);
“a pattern extraction circuit to perform pattern extraction in response to at least one of the detection of the acoustic event or the estimation of the direction of the acoustic source, the pattern comprising identified time and frequency bins of the plurality of acoustic signal spectra, the bins associated with the acoustic event; and” where Wingate teaches performing extraction based on the signal spectrum using calculated mask functions (see Wingate, ¶ 0231-0236, 0297-0300, and 0317, and figure 12, steps 1230, 1240, and 1250), and Sundaram makes obvious the further processing, or extraction, is in response to the estimated direction (see Sundaram, column 3, line 67 - column 4, line 2);
“a movement direction estimation circuit to estimate a direction of motion of the acoustic source relative to the array of microphones, the estimation based on a Doppler frequency shift of the acoustic event, the Doppler frequency shift calculated from the time and frequency bins of the extracted pattern; and” where Wingate teaches updating the acoustic source tracking according to relative motion or movement, and Silver makes obvious updating the acoustic source tracking according to Doppler shifts of a siren frequency, such that the siren from an emergency vehicles is tracked using better estimates of range and velocity (see Wingate, ¶ 0113-0114 and figure 6, steps 660-670, in view of Silver, ¶ 0044 and 0073-0074);
“a thresholding circuit to: 
compare a magnitude of the estimated direction of motion to a decision threshold; and” where “thresholding circuit” is interpreted in view of the original specification as programmable circuitry such as computer processors executing instructions (see Instant, pp. 20-21, ¶ 0076), such that Silver makes obvious software run on processors (see Silver, ¶ 0024-0025) where the estimated direction of motion, such as the estimated relative velocity (e.g., at least speed away or towards the microphone array on the vehicle) is used to determine which actions to take, such as determining the appropriate action according to if the emergency vehicle is approaching from behind or a side street, or if the emergency vehicle is getting further away in front of the vehicle, where these actions clearly involve a comparison to decision thresholds (see Silver, ¶ 0044, 0060, 0063, and 0075-0077); and 
“in response to determining the magnitude satisfies the decision threshold, cause an autonomous vehicle to undertake a safety related action” where Silver makes obvious that when it is determined to take an action, the actions include a safety related action, such as pulling over, slowing down, etc. (see Silver, ¶ 0076).
Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “system of claim 15, further comprising a direction of arrival estimation circuit to: apply a Generalized Cross Correlation Phase Transform to the plurality of acoustic signal spectra to generate an angular spectrum; and estimate a direction of the acoustic source relative to the array of microphones based on detection of a peak in the angular spectrum” because Silver teaches that the Generalized Cross Correlation Phase Transform algorithm is used for estimating a direction, and it is obvious that the direction estimate is based on a peak in the angular spectrum (see Silver, ¶ 0045). 
Regarding claim 18, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “system of claim 15, wherein the pattern extraction circuit is further to compare one or more of the plurality of acoustic signal spectra to a predetermined spectrum associated with an expected pattern, and identify time and frequency bins that match, based on the comparison, to within a threshold value” because Wingate teaches pattern extraction with calculated mask data in the time-frequency data, and the output (i.e., extracted) audio comprises the data that is greater than a certain threshold (see Wingate, ¶ 0211-0212, 0220-0221, 0231, and 0234 and figure 9, steps 930, 932, and 934).
Regarding claim 19, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “system of claim 15, wherein the pattern extraction circuit further comprises a neural network for application to one or more of the plurality of acoustic signal spectra, the neural network trained to generate scores for time and frequency bins of the acoustic signal spectra that indicate a probability of matching to an acoustic event of interest” because Wingate teaches a DNN to indicate probabilities that certain spectra belongs to one or more audio sources (see Wingate, ¶ 0211-0213, 0220-0221, 0231-0236, 0259-0262, 0297-0300, 0306-0307, 0311-0312, and 0317-0318, figure 9, steps 930, 932, 934, and 936, and figure 12).
Regarding claim 20, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “system of claim 15, wherein the acoustic source is an emergency vehicle and the acoustic event is a siren” because Silver makes obvious the detection of emergency vehicles so that an autonomous vehicle gains awareness and reacts to detected emergency vehicles (see Silver, ¶ 0018, 0041, and 0045).
Regarding claim 22, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, further including calculating the Doppler frequency shift based on the time and frequency bins of the extracted pattern, a known frequency of the acoustic event, and a velocity of the autonomous vehicle” where Wingate teaches the output of time and frequency bins of extracted patterns and Silver makes obvious that an extracted pattern is matched to known siren sounds with which the classifier has been trained, and calculating the Doppler frequency shift of siren frequencies (see Wingate, ¶ 0134-0135, 0146-0147, 0150, and 0203-0206, in view of Silver, ¶ 0041-0047, 0062, and 0078).
Regarding claim 23, see the preceding rejection with respect to claim 15 above.  The combination makes obvious the “system of claim 15, wherein the safety related action including at least one of pulling over the autonomous vehicle on to a shoulder or stop the autonomous vehicle” where Silver makes obvious that when it is determined to take an action, the actions include a safety related action, such as pulling over, slowing down, stopping, etc. (see Silver, ¶ 0076).

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wingate, Silver, and Sundaram as applied to claims 1, 8, and 15 above, and further in view of LeBlanc et al., US 2008/0189100 A1 (previously cited and hereafter LeBlanc).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination of Wingate, Silver, and Sundaram makes obvious the method of claim 1, where Silver teaches that beamforming helps reduce wind noise which interferes with detection, but the combination does not appear to teach a high-pass filter for this purpose.
LeBlanc teaches a method and system for improving speech quality that is distorted (see LeBlanc, abstract).  Specifically, LeBlanc teaches a system that compensates for detected wind noise, where a wind noise detection above a certain threshold activates a high-pass filter to reduce the wind noise before processing (see LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Wingate, Silver, and Sundaram with the teachings of LeBlanc for the purpose of improving the detection and tracking of an audio source in the presence of wind noise.  Therefore, the combination of Wingate, Silver, Sundaram, and LeBlanc makes obvious the “method of claim 1, further comprising applying a high-pass filter to the acoustic signals to reduce wind noise” (see Silver, ¶ 0073, in view of LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).
Regarding claim 14, see the preceding rejection with respect to claim 8 above.  The combination of Wingate, Silver, and Sundaram makes obvious the computer readable storage medium of claim 8, but does not appear to teach the high-pass filter.
As stated above with respect to claim 7, LeBlanc teaches a system that compensates for detected wind noise, where a wind noise detection above a certain threshold activates a high-pass filter to reduce the wind noise before processing (see LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Wingate, Silver, and Sundaram with the teachings of LeBlanc for the purpose of improving the detection and tracking of an audio source in the presence of wind noise.  Therefore, the combination of Wingate, Silver, Sundaram, and LeBlanc makes obvious the “computer readable storage medium of claim 8, wherein the instructions cause the one or more processors to apply a high-pass filter to the acoustic signals to reduce wind noise” (see Silver, ¶ 0073, in view of LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).
Regarding claim 21, see the preceding rejection with respect to claim 15 above.  The combination of Wingate, Silver, and Sundaram makes obvious the system of claim 15, but does not appear to teach the high-pass filter.
As stated above with respect to claim 7, LeBlanc teaches a system that compensates for detected wind noise, where a wind noise detection above a certain threshold activates a high-pass filter to reduce the wind noise before processing (see LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Wingate, Silver, and Sundaram with the teachings of LeBlanc for the purpose of improving the detection and tracking of an audio source in the presence of wind noise.  Therefore, the combination of Wingate, Silver, Sundaram and LeBlanc makes obvious the “system of claim 15, further comprising a signal conditioning circuit to apply a high-pass filter to the acoustic signals to reduce wind noise” (see Silver, ¶ 0073, in view of LeBlanc, ¶ 0024 and 0026-0027, and figure 4, units 400 and 403-404).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arunachalam, US 2019/0027032 A1, (previously cited) discloses an emergency vehicle alert system (see abstract, figure 2, step 222, and ¶ 0029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653